Case 2:19-cv-09529-DMG-JC Document 56 Filed 03/01/21 Page 1 of 1 Page ID #:229




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES - GENERAL

 Case No.      CV 19-9529-DMG (JCx)                                           Date     March 1, 2021

 Title Brian Whitaker v. Bellaire Reseda Properties, LLC, et al.


 Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                Kane Tien                                                       Not Reported
               Deputy Clerk                                                     Court Reporter

     Attorneys Present for Plaintiff(s)                              Attorneys Present for Defendant(s)
               Not Present                                                      Not Present

 Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE: DISMISSAL FOR
              LACK OF PROSECUTION

         Absent a showing of good cause, an action must be dismissed without prejudice if the summons
 and complaint are not served on a defendant within 90 days after the complaint is filed. See Fed. R. Civ.
 P. 4(m). Generally, defendant must answer the complaint within 21 days after service (60 days if the
 defendant is the United States).

          In the present case, it appears that one or more of these time periods has not been met.
 Accordingly, the Court, on its own motion, orders plaintiff(s) to show cause in writing on or before
 March 8, 2021 why this action should not be dismissed as to defendant Bellaire Reseda Properties, LLC
 for lack of prosecution. As an alternative to a written response by plaintiff(s), the Court will consider the
 filing of one of the following, as an appropriate response to this Order To Show Cause, on or before the
 above date, as evidence that the matter is being prosecuted diligently:

 ___X___ Plaintiff's request that the clerk enter default judgment or plaintiff's motion for entry of default
         judgment pursuant to Rule 55b of the Federal Rules of Civil Procedure.

          It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the action
 diligently, including filing proofs of service and stipulations extending time to respond. If necessary,
 plaintiff(s) must also pursue Rule 55 remedies promptly upon the default of any defendant. All
 stipulations affecting the progress of the case must be approved by this Court. (Local Rules 7-1 and 7-2.)

         No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
 submitted upon the filing of a responsive pleading or motion on or before the date upon which a response
 by plaintiff(s) is due. This action will be dismissed as to defendant Bellaire Reseda Properties, LLC if
 the above-mentioned document(s) are not filed by the date indicated above.




 CV-90                                  CIVIL MINUTES - GENERAL                      Initials of Deputy Clerk KT
